Citation Nr: 1531489	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  11-03 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Patrick C.H. Spencer, II, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1975.

This matter came to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in September 2014.

The Veteran testified at a Board hearing in June 2014; the transcript is of record.


FINDINGS OF FACT

1.  For the period prior to December 2, 2009, the Veteran was gainfully employed and his service-connected disabilities did not preclude substantially gainful employment.

2.  For the period from December 2, 2009, the Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the period prior to December 2, 2009, the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014). 

2.  For the period from December 2, 2009, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veteran Claims' (Court's) continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In August 2008, a VCAA letter was issued to the Veteran with regard to his TDIU claim.  Such letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support an effective date.  Id; but see VAOPGCPREC 1-2004; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA to include substantial compliance with the September 2014 Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  This matter was remanded to obtain the Veteran's treatment records from the Colorado Springs Vet Center for the period from February 2009.  Per June 2015 correspondence from the Veteran's attorney, attempts were made to obtain records from the Vet Center prior to February 16, 2010; however, they were unavailable.  Records were submitted for the period February to June 2010.  The evidence of record otherwise contains the Veteran's identified private and VA treatment records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's TDIU claim.

Additionally, the Veteran was afforded a VA examination in April 2009 which assessed his employability.  The Board finds that the examination is adequate because, as shown below, it is based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because it describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the TDIU issue on appeal.

Criteria & Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for posttraumatic stress disorder (PTSD), rated 100 percent disabling, effective April 3, 2013, thus entitlement to a TDIU from this period is essentially rendered moot as a total rating results in a higher benefit.  See 03/18/2014 VBMS entry, Rating Decision - Narrative.
 
The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities indicates that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC ) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

Here, the Veteran is in receipt of a 100 percent rating for PTSD from April 3, 2013, and this is also the disability that causes total occupational impairment.  His other service-connected disabilities are rated noncompensably and 10 percent disabling respectively.  Thus, the issue of entitlement to a TDIU is moot for the period from April 3, 2013.  

For the period prior to April 3, 2013, the Veteran's service-connected disabilities are as follows:  PTSD rated 70 percent disabling, effective December 11, 2003; tinnitus rated 10 percent disabling, effective December 11, 2002; peptic ulcer disease rated 10 percent disabling, effective December 11, 2003; traumatic residuals, fifth finger, right hand rated noncompensably disabling; traumatic residuals, left leg manifested by fascial defect rated noncompensably disabling; and, bilateral hearing loss rated noncompensably disabling.  Thus, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are met effective December 11, 2003.

Correspondence dated in May 2010 from the Veteran's former employer reflects that the Veteran was employed at an apartment building and his last day of employment was on December 1, 2009.  

In April 2011, the Veteran underwent a private vocational assessment.  The examiner opined that based on the Veteran's education and work history, he did not have vocational options beyond entry level jobs.  He did not appear to have substantial physical barriers in returning to work despite his age, but it is clear he has mental health difficulties.  His prior work history appears to be marked by conflict with peers, supervisors, and people he worked with.  His inability to work successfully has deteriorated in recent years after the illness and death of his sister.  The examiner opined that the Veteran is no longer able to meet even the most basic demands of the competitive labor market as he is incapable of being dependable, performing tasks with any level of independence, understanding/responding appropriately to simple instructions, rules and schedules, performing routine tasks, communication or being safe in the workplace.  The examiner opined that his present service related mental functioning does not enable him to secure or follow a substantially gainful occupation.  

A February 2011 private mental health evaluation and May 2011 correspondence from a VA social worker reflects symptoms similar to those experienced at the time of the April 2013 VA evaluation.  The VA social worker noted that the Veteran had struggled to get along with his co-workers, and struggled with anger and stress.  

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

The opinion of the April 2011 vocational examiner, coupled with the private and VA assessments and the lay assertions of the Veteran of an inability to maintain gainful employment weigh in favor of a finding that his service-connected PTSD renders him unemployable for the period from December 2, 2009, which corresponds to the date of the Veteran's first day of unemployment.  For these reasons, entitlement to a TDIU is granted, effective December 2, 2009.
 
For the period prior to December 2, 2009, while the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are met, the evidence of record does not support a finding that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

A VA Form 21-8940, Application for Increased Compensation Based on Unemployability, completed by the Veteran in August 2007, reflects that he was working in a full-time capacity as a security specialist at a corrections facility, and had been doing so since 1985.

An April 2009 VA examination report reflects the opinion that his service-connected disabilities, other than PTSD, did not preclude employment in any situation for which he was otherwise qualified.  An April 2009 VA mental health examination report reflects that the Veteran had worked in security at a corrections facility for 14 years, although noted that he would get into frequent arguments with others.  He reported working security for the prior year at an apartment building.  He reported getting violent at work, especially when he intervened in domestic violence situations.  People have complained that he is too rough and violent.  The examiner noted that while the Veteran was working in a full-time capacity, he had difficulty managing his anger and was physically violent at times.  

As detailed hereinabove, the Veteran was employed as a security guard at the apartment building through December 1, 2009.

For the period prior to December 2, 2009, it is clear that the Veteran's PTSD symptomatology affected the Veteran in his employment capacity in the form of violence and anger and inability to work well with others; however, the Veteran was still able to maintain gainful employment through December 1, 2009.  The 70 percent rating for PTSD which was in effect at this time adequately contemplates his occupational impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The evidence of record, to include the April 2009 opinion and the statements of the Veteran, do not support a finding that he was precluded from substantially gainful employment prior to December 2, 2009.  The assessment of the April 2009 VA examiner was made based on examination of the Veteran and the record, and while the Veteran was employed in a security position.  

Thus, the claim of entitlement to a TDIU for the period prior to December 2, 2009 must be denied.  The Board considered the applicability of the "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).


ORDER

For the period prior to December 2, 2009, entitlement to a TDIU is denied.

For the period from December 2, 2009, entitlement to a TDIU is granted.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


